Exhibit 99.1 Part I FINANCIAL INFORMATION Item 1. Financial Statements ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Financial Condition (in thousands, except unit amounts) March 31, 2013 December 31, (unaudited) ASSETS Cash and cash equivalents $ $ Cash and securities segregated, at fair value (cost: $1,071,483 and $1,551,177) Receivables, net: Brokers and dealers Brokerage clients Fees Investments: Long-term incentive compensation-related Other Furniture, equipment and leasehold improvements, net Goodwill Intangible assets, net Deferred sales commissions, net Other assets Total assets $ $ LIABILITIES AND CAPITAL Liabilities: Payables: Brokers and dealers $ $ Securities sold not yet purchased Brokerage clients AllianceBernstein mutual funds Accounts payable and accrued expenses Accrued compensation and benefits Debt Total liabilities Commitments and contingencies (See Note 12) Capital: General Partner Limited partners: 277,993,129 and 277,600,901 units issued and outstanding Capital contributions receivable from General Partner ) ) Holding Units held for long-term incentive compensation plans ) ) Accumulated other comprehensive loss ) ) Partners’ capital attributable to AllianceBernstein Unitholders Non-controlling interests in consolidated entities Total capital Total liabilities and capital $ $ See Accompanying Notes to Condensed Consolidated Financial Statements. 1 ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Income (in thousands, except per unit amounts) (unaudited) Three Months Ended March 31, Revenues: Investment advisory and services fees $ $ Bernstein research services Distribution revenues Dividend and interest income Investment gains (losses) Other revenues Total revenues Less: Interest expense Net revenues Expenses: Employee compensation and benefits Promotion and servicing: Distribution-related payments Amortization of deferred sales commissions Other General and administrative: General and administrative Real estate charges Interest on borrowings Amortization of intangible assets Total expenses Operating income Income taxes Net income Net (loss) income of consolidated entities attributable to non-controlling interests (1,485 ) Net income attributable to AllianceBernstein Unitholders $ $ Net income per AllianceBernstein Unit: Basic $ $ Diluted $ $ See Accompanying Notes to Condensed Consolidated Financial Statements. 2 ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Comprehensive Income (in thousands) (unaudited) Three Months Ended March 31, Net income $ $ Other comprehensive income (loss): Foreign currency translation adjustments (10,320 ) Income tax (expense) — — Foreign currency translation adjustments, net of tax (10,320 ) Unrealized gains on investments: Unrealized gains arising during period Less: reclassification adjustment for gains included in net income — — Change in unrealized gains on investments Income tax (expense) (383 ) ) Unrealized gains on investments, net of tax Changes in employee benefit related items: Amortization of transition asset (36 ) ) Amortization of prior service cost 27 27 Recognized actuarial loss (gain) ) Changes in employee benefit related items ) Income tax (expense) (96 ) — Employee benefit related items, net of tax ) Other comprehensive (loss) income (9,771 ) Less: Comprehensive (loss) income in consolidated entities attributable to non-controlling interests (1,475 ) Comprehensive income attributable to AllianceBernstein Unitholders $ $ See Accompanying Notes to Condensed Consolidated Financial Statements. 3 ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Amortization of deferred sales commissions Amortization of non-cash long-term incentive compensation Depreciation and other amortization Unrealized (gains) on long-term incentive compensation-related investments ) ) Unrealized (gains) on consolidated venture capital fund ) ) Unrealized (gains) on other investments ) ) Real estate asset write-off charges ) Other, net ) ) Changes in assets and liabilities: Decrease in segregated cash and securities (Increase) in receivables ) ) (Increase) in investments ) ) Decrease (increase) in deferred sales commissions ) (Increase) in other assets ) ) (Decrease) in payables ) ) (Decrease) increasein accounts payable and accrued expenses ) Increase in accrued compensation and benefits Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from sales of investments 11 — Purchases of furniture, equipment and leasehold improvements ) ) Proceeds from sales of furniture, equipment and leasehold improvements — Net cash used in investing activities ) ) Cash flows from financing activities: Issuance (repayment) of commercial paper, net ) Increase in overdrafts payable Distributions to General Partner and unitholders ) ) Distributions to non-controlling interests in consolidated entities — ) Capital contributions from General Partner Additional investments by Holding from distributions paid to AllianceBernstein consolidated rabbi trust Additional investments by Holding with proceeds from exercise of compensatory options to buy Holding Units — Purchases of Holding Units to fund long-term incentive compensation plan awards, net ) ) Purchases of AllianceBernstein Units (7 ) ) Debt issuance costs — ) Other (6 ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) Net (decrease) in cash and cash equivalents ) ) Cash and cash equivalents as of beginning of the period Cash and cash equivalents as of end of the period $ $ See Accompanying Notes to Condensed Consolidated Financial Statements. 4 ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements March 31, 2013 (unaudited) The words “we” and “our” refer collectively to AllianceBernstein L.P. and its subsidiaries (“AllianceBernstein”), or to their officers and employees. Similarly, the word “company” refers to AllianceBernstein. These statements should be read in conjunction with AllianceBernstein’s audited consolidated financial statements included in AllianceBernstein’s Form 10-K for the year ended December 31, 2012. 1. Business Description, Organization and Basis of Presentation Business Description We provide research, diversified investment management and related services globally to a broad range of clients. Our principal services include: ● Institutional Services – servicing our institutional clients, including unaffiliated corporate and public employee pension funds, endowment funds, domestic and foreign institutions and governments, and affiliates such as AXA and certain of its insurance company subsidiaries, by means of separately-managed accounts, sub-advisory relationships, structured products, collective investment trusts, mutual funds, hedge funds and other investment vehicles. ● Retail Services – servicing our retail clients, primarily by means of retail mutual funds sponsored by AllianceBernstein or an affiliated company, sub-advisory relationships with mutual funds sponsored by third parties, separately-managed account programs sponsored by financial intermediaries worldwide and other investment vehicles. ● Private Client Services – servicing our private clients, including high-net-worth individuals, trusts and estates, charitable foundations, partnerships, private and family corporations, and other entities, by means of separately-managed accounts, hedge funds, mutual funds and other investment vehicles. ● Bernstein Research Services – servicing institutional investors seeking high-quality research, portfolio strategy advice and brokerage-related services. We also provide distribution, shareholder servicing and administrative services to the mutual funds we sponsor. Our high-quality, in-depth research is the foundation of our business.Our research disciplines include fundamental, quantitative and economic research and currency forecasting.In addition, we have created several specialized research initiatives, including research examining global strategic developments that can affect multiple industries and geographies. We provide a broad range of investment services with expertise in: ● Equity securities, including value and growth equities; ● Fixed income securities, including taxable and tax-exempt securities; ● Passive management, including index and enhanced index strategies; ● Alternative investments, including hedge funds, fund of funds, currency management strategies and private equity (e.g., direct real estate investing); and ● Asset allocation services, including dynamic asset allocation, customized target date funds, target risk funds and other strategies tailored to help clients meet their investment goals. We provide these services using various investment disciplines, including market capitalization (e.g., large-, mid- and small-cap equities), term (e.g., long-, intermediate- and short-duration debt securities), and geography (e.g., U.S., international, global and emerging markets), as well as local and regional disciplines in major markets around the world. 5 Organization As of March 31, 2013, AXA, a société anonyme organized under the laws of France and the holding company for an international group of insurance and related financial services companies, through certain of its subsidiaries (“AXA and its subsidiaries”) owned approximately 1.4% of the issued and outstanding units representing assignments of beneficial ownership of limited partnership interests in AllianceBernstein Holding L.P. (“Holding Units”). As of March 31, 2013, the ownership structure of AllianceBernstein, expressed as a percentage of general and limited partnership interests, was as follows: AXA and its subsidiaries % Holding Unaffiliated holders % AllianceBernstein Corporation (an indirect wholly-owned subsidiary of AXA, “General Partner”) is the general partner of both AllianceBernstein Holding L.P. (“Holding”) and AllianceBernstein. AllianceBernstein Corporation owns 100,000 general partnership units in Holding and a 1% general partnership interest in AllianceBernstein. Including both the general partnership and limited partnership interests in Holding and AllianceBernstein, AXA and its subsidiaries had an approximate 64.2% economic interest in AllianceBernstein as of March 31, 2013. Basis of Presentation The interim condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (“SEC”). In the opinion of management, all adjustments, consisting only of normal recurring adjustments, necessary for a fair statement of the interim results, have been made. The preparation of the condensed consolidated financial statements requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the interim reporting periods. Actual results could differ from those estimates. The December 31, 2012 condensed consolidated statement of financial condition was derived from audited financial statements but does not include all disclosures required by accounting principles generally accepted in the United States of America. The condensed consolidated financial statements include AllianceBernstein and its majority-owned and/or controlled subsidiaries. All significant inter-company transactions and balances among the consolidated entities have been eliminated. Reclassification and Revision During 2013, we reclassified prior period amounts relating to the servicing portion of the investment advisory base fees earned by AllianceBernstein Japan Ltd. (a wholly-owned subsidiary of AllianceBernstein) for the distribution of local-market funds from investment advisory base fees to distribution revenues in the condensed consolidated statement of income to conform to the current year’s presentation. This reclassification is consistent with the methodology used by AllianceBernstein Luxembourg S.A. (a wholly-owned subsidiary of AllianceBernstein, “AllianceBernstein Luxembourg”) related to the distribution of Non-U.S Funds. During 2012, we identified an error in the classification of Holding’s cash distributions to us on unallocated Holding Units held in our consolidated rabbi trust. As such, we revised the classification of prior period amounts recorded for Holding’s cash distributions to us on unallocated Holding Units held in our consolidated rabbi trust from due to Holding to additional investments by Holding in AllianceBernstein in partners’ capital in the consolidated statements of financial condition. In addition, changes in due to Holding included in cash flows from operating activities in prior periods are now presented as additional investments by Holding in AllianceBernstein included in cash flows from financing activities. The impact of the revision for the three months ended March 31, 2012 in the statement of cash flows was $0.9 million. Management concluded that the error did not, individually or in the aggregate, result in a material misstatement of our consolidated financial statements for any prior period. 2. Accounting Pronouncements Recently Adopted Accounting Pronouncements In December 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2011-11, Disclosures about Offsetting Assets and Liabilities. The amended standard requires an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. We adopted this standard effective as of January 1, 2013 (see Note 10) and there was no material impact on our consolidated financial statements. 6 In February 2013, the FASB issued ASU 2013-02, Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income. The standard requires an entity to provide information about the amounts reclassified out of accumulated other comprehensive income by component. We adopted this standard effective as of January 1, 2013 however no additional disclosures are required due to amounts reclassified out of accumulated other comprehensive income not being material. Accounting Pronouncements Not Yet Adopted In March 2013, the FASB issued ASU 2013-05, Parent’s Accounting for the Cumulative Translation Adjustment upon Derecognition of Certain Subsidiaries or Groups of Assets within a Foreign Entity or of an Investment in a Foreign Entity. The amendment is effective prospectively for fiscal years (and interim reporting periods within those years) beginning after December 15, 2013 and is not expected to have a material impact on our financial condition or results of operations. 3. Long-term Incentive Compensation Plans We maintain several unfunded, non-qualified long-term incentive compensation plans under which annual awards to employees are made generally in the fourth quarter. Awards granted in the fourth quarter of 2012 allowed participants to allocate their awards between restricted Holding Units and deferred cash. Participants (except certain members of senior management) generally could allocate up to 50% of their awards to deferred cash, not to exceed a total of $250,000 per award, and had until mid-January 2013 to make their elections. The number of restricted Holding Units issued equaled the remaining dollar value of the award divided by the average of the closing prices of a Holding Unit for a five business day period in January after participants made their elections. ● We engaged in open-market purchases of Holding Units that were awarded to participants and held them in a consolidated rabbi trust. ● Quarterly distributions on vested and unvested Holding Units are paid currently to participants, regardless of whether or not a long-term deferral election has been made. ● Interest on deferred cash is accrued monthly based on our monthly weighted average cost of funds. We recognize compensation expense related to equity compensation grants in the financial statements using the fair value method. Fair value of restricted Holding Unit awards is the closing price of a Holding Unit on the grant date; fair value of options is determined using the Black-Scholes option valuation model. Under the fair value method, compensatory expense is measured at the grant date based on the estimated fair value of the award and is recognized over the required service period. Prior to a change made to the employee long-term incentive compensation award program in the fourth quarter of 2011, an employee’s service requirement was typically the same as the delivery dates. This change eliminated employee service requirements, but did not modify delivery dates contained in the original award agreements. In January 2013, 6.5 million restricted Holding Units held in the consolidated rabbi trust were awarded for the 2012 awards and we reclassified $129.2 million of the liability to partners’ capital as equity-based awards. Grants of restricted Holding Units and options to buy Holding Units are typically awarded to eligible members of the Board of Directors (“Eligible Directors”) of the General Partner during the second quarter. Restricted Holding Units vest on the third anniversary of the grant date and the options become exercisable ratably over three years. These restricted Holding Units and options are not forfeitable (except if the Eligible Director is terminated for “Cause”, as that term is defined in the applicable award agreement). Due to there being no service requirement, we fully expense these awards on each grant date. We fund our restricted Holding Unit awards either by purchasing Holding Units on the open market or purchasing newly-issued Holding Units from Holding, all of which are held in a consolidated rabbi trust until they are distributed to employees upon vesting. In accordance with the Amended and Restated Agreement of Limited Partnership of AllianceBernstein (“AllianceBernstein Partnership Agreement”), when AllianceBernstein purchases newly-issued Holding Units from Holding, Holding is required to use the proceeds it receives from AllianceBernstein to purchase the equivalent number of newly-issued AllianceBernstein Units, thus increasing its percentage ownership interest in AllianceBernstein. Holding Units held in the consolidated rabbi trust are corporate assets in the name of the trust and are available to the general creditors of AllianceBernstein. 7 During the first quarters of 2013 and 2012, we purchased 1.0 million and 4.5 million Holding Units for $19.6 million and $66.0 million, respectively (on a trade date basis). These amounts reflect open-market purchases of 0.8 million and 4.3 million Holding Units for $16.0 million and $63.2 million, respectively, with the remainder relating to purchases of Holding Units from employees to allow them to fulfill statutory tax withholding requirements at the time of distribution of long-term incentive compensation awards, offset by Holding Units purchased by employees as part of a distribution reinvestment election. Since the third quarter of 2011, we have implemented plans each quarter to repurchase Holding Units pursuant to Rule 10b5-1 under the Securities Exchange Act of 1934, as amended (“Exchange Act”). A Rule 10b5-1 plan allows a company to repurchase its shares at times when it otherwise might be prevented from doing so because of self-imposed trading blackout periods and because it possesses material non-public information. Each broker we select has the authority under the terms and limitations specified in the plan to repurchase Holding Units on our behalf in accordance with the terms of the plan. Repurchases are subject to SEC regulations as well as certain price, market volume and timing constraints specified in the plan. The plan adopted during the first quarter of 2013 expired at the close of business on April 29, 2013. We intend to adopt additional Rule 10b5-1 plans so that we can continue to engage in open-market purchases of Holding Units to help fund anticipated obligations under our incentive compensation award program and for other corporate purposes. We granted to employees and Eligible Directors 6.6 million restricted Holding Unit awards (including 6.5 million granted in January 2013 for 2012 year-end awards) and 9.1 million restricted Holding Unit awards (including 8.7 million granted in January 2012 for 2011 year-end awards) during the first quarters of 2013 and 2012, respectively. To fund these awards, we allocated previously repurchased Holding Units that had been held in the consolidated rabbi trust. There were approximately 12.5 million unallocated Holding Units remaining in the consolidated rabbi trust as of March 31, 2013. During the first quarter of 2013, Holding issued 392,528 Holding Units upon exercise of options to buy Holding Units. Holding used the proceeds of $6.6 million to purchase the equivalent number of newly-issued AllianceBernstein Units. 4. Cash Distributions AllianceBernstein is required to distribute all of its Available Cash Flow, as defined in the AllianceBernstein Partnership Agreement, to its unitholders and to the General Partner. Available Cash Flow can be summarized as the cash flow received by AllianceBernstein from operations minus such amounts as the General Partner determines, in its sole discretion, should be retained by AllianceBernstein for use in its business, or plus such amounts as the General Partner determines, in its sole discretion, should be released from previously retained cash flow. The General Partner computes cash flow received from operations by determining the sum of: ● net cash provided by operating activities of AllianceBernstein, ● proceeds from borrowings and from sales or other dispositions of assets in the ordinary course of business, and ● income from investments in marketable securities, liquid investments and other financial instruments that are acquired for investment purposes and that have a value that may be readily established, and then subtracting from this amount the sum of: ● payments in respect of the principal of borrowings, and ● amounts expended for the purchase of assets in the ordinary course of business. On May 1, 2013, the General Partner declared a distribution of $0.41 per AllianceBernstein Unit, representing a distribution of Available Cash Flow for the three months ended March 31, 2013. The General Partner, as a result of its 1% general partnership interest, is entitled to receive 1% of each distribution. The distribution is payable on May 23, 2013 to holders of record on May 13, 2013. 5. Real Estate Charges During 2010, we performed a comprehensive review of our real estate requirements in New York in connection with our workforce reductions commencing in 2008. As a result, during 2010 we decided to sub-lease over 380,000 square feet in New York (approximately 80% of this space has been sublet) and largely consolidate our New York-based employees into two office locations from three. 8 During the third quarter of 2012, in an effort to further reduce our global real estate footprint, we completed a comprehensive review of our worldwide office locations and began implementing a global space consolidation plan. As a result, our intention is to sub-lease approximately 510,000 square feet of office space (approximately 30% of this space has been sublet), over 70% of which is New York office space (in addition to the 380,000 square foot space reduction in 2010), with the remainder comprised of office space in England, Australia and various U.S. locations. We expect that the actions we are taking to vacate and market space for sublease will result over time in non-cash real estate charges of $225 million to $250 million, with $202.6 million of the charges having been recorded during 2012. These charges are in addition to the earlier non-cash real estate charges for New York City office space we recorded (related to the 380,000 square foot space reduction in 2010). The following table summarizes the activity in the liability account relating to our 2010 and 2012 office space consolidation initiatives for the following periods: Three Months Ended March 31, 2013 Twelve Months Ended December 31, (in thousands) Balance as of beginning of period $ $ Expense incurred Deferred rent Payments made ) ) Interest accretion Balance as of end of period $ $ 6. Net Income per Unit Basic net income per unit is derived by reducing net income for the 1% general partnership interest and dividing the remaining 99% by the basic weighted average number of units outstanding for each period. Diluted net income per unit is derived by reducing net income for the 1% general partnership interest and dividing the remaining 99% by the total of the basic weighted average number of units outstanding and the dilutive unit equivalents resulting from outstanding compensatory options to buy Holding Units as follows: Three Months Ended March 31, (in thousands, except per unit amounts) Net income attributable to AllianceBernstein Unitholders $ $ Weighted average units outstanding – basic Dilutive effect of compensatory options to buy Holding Units — Weighted average units outstanding – diluted Basic net income per AllianceBernstein Unit $ $ Diluted net income per AllianceBernstein Unit $ $ As of March 31, 2013 and 2012, we excluded 3,161,304 and 8,977,349 options, respectively, from the diluted net income per unit computation due to their anti-dilutive effect. 7. Cash and Securities Segregated Under Federal Regulations and Other Requirements As of March 31, 2013 and December 31, 2012, $1.1 billion and $1.5 billion, respectively, of United States Treasury Bills were segregated in a special reserve bank custody account for the exclusive benefit of brokerage customers of Sanford C. Bernstein & Co., LLC (a wholly-owned subsidiary of AllianceBernstein, “SCB LLC”) under Rule 15c3-3 of the Exchange Act. 9 AllianceBernstein Investments, Inc. (“AllianceBernstein Investments”), a wholly-owned subsidiary of AllianceBernstein and the distributor of company-sponsored mutual funds, maintains several special bank accounts for the exclusive benefit of customers. As of March 31, 2013 and December 31, 2012, $17.4 million and $42.2 million, respectively, of cash was segregated in these bank accounts. 8. Investments Investments consist of: March 31, 2013 December 31, 2012 (in thousands) Available-for-sale (primarily seed capital) $ $ Trading: Long-term incentive compensation-related United States Treasury Bills Seed capital Equities and exchange-traded options Investments in limited partnership hedge funds: Long-term incentive compensation-related Seed capital Consolidated private equity fund (10% seed capital) Private equity (seed capital) Other Total investments $ $ Total investments related to long-term incentive compensation obligations of $109.5 million and $123.0 million as of March 31, 2013 and December 31, 2012, respectively, consist of company-sponsored mutual funds and hedge funds. We typically made investments in our services that were notionally elected by long-term incentive compensation plan participants and maintain them in a consolidated rabbi trust or separate custodial account. The rabbi trust and custodial account enable us to hold such investments separate from our other assets for the purpose of settling our obligations to participants. The investments held in the rabbi trust and custodial account remain available to the general creditors of AllianceBernstein. The underlying investments of the hedge funds in which we invest include long and short positions in equity securities, fixed income securities (including various agency and non-agency asset-based securities), currencies, commodities and derivatives (including various swaps and forward contracts). These investments are valued at quoted market prices or, where quoted market prices are not available, are fair valued based on the pricing policies and procedures of the underlying funds. United States Treasury Bills are held by SCB LLC in its investment account, the majority of which are pledged as collateral with clearing organizations. These clearing organizations have the ability by contract or custom to sell or re-pledge this collateral. We provide seed capital to our investment teams to develop new products and services for our clients. Trading securities also include long positions in corporate equities and long exchange-traded options traded through our options desk. 10 9. Derivative Instruments We enter into various futures, forwards and swaps to economically hedge certain of our seed money investments.In addition, we have currency forwards that economically hedge certain cash accounts. We do not hold any derivatives designated in a formal hedge relationship under ASC 815-10, Derivatives and Hedging. The following tables present the notional value and fair value as of March 31, 2013 and December 31, 2012 for derivative instruments not designated as hedging instruments: Fair Value Notional Value Asset Derivatives Liability Derivatives (in thousands) March 31, 2013: Exchange-traded futures $ $ $ Currency forwards Interest rate swaps 78 Credit default swaps 35 23 Option swaps 13 Total return swaps Total derivatives $ $ $ Fair Value Notional Value Asset Derivatives Liability Derivatives (in thousands) December 31, 2012: Exchange-traded futures $ $ 64 $ Currency forwards Interest rate swaps 73 Credit default swaps Option swaps 83 92 Total return swaps Total derivatives $ $ $ As of March 31, 2013 and December 31, 2012, the derivative assets and liabilities are included in both receivables and payables to brokers and dealers in the condensed consolidated statements of financial condition. The following table presents the gains and losses recognized in investment gains (losses) in the condensed consolidated statements of income: Three Months Ended March 31, (in thousands) Exchange-traded futures $ ) $ ) Currency forwards (181 ) Interest rate swaps Credit default swaps (112 ) (2,599 ) Options swaps (124 ) — Total return swaps (3,375 ) (2,422 ) Balance as of end of period $ ) $ ) We may be exposed to credit-related losses in the event of nonperformance by counterparties to derivative financial instruments. We take steps to minimize our counterparty exposure through a credit review and approval process. In addition, we executed various collateral arrangements with counterparties to the over-the-counter derivative transactions that require both pledging and accepting collateral in the form of cash. As of March 31, 2013 and December 31, 2012, we held $1.1 million and $1.5 million, respectively, of cash collateral payable to trade counterparties. This obligation to return cash is reported in payables to brokers and dealers in our condensed consolidated statements of financial condition. 11 Although notional amount is the most commonly used measure of volume in the derivative market, it is not used as a measure of credit risk. Generally, the current credit exposure of our derivative contracts is limited to the net positive estimated fair value of derivative contracts at the reporting date after taking into consideration the existence of netting agreements and any collateral received. A derivative with positive value (a derivative asset) indicates existence of credit risk because the counterparty would owe us if the contract were closed. Alternatively, a derivative contract with negative value (a derivative liability) indicates we would owe money to the counterparty if the contract were closed. Generally, if there is more than one derivative transaction with a single counterparty, a master netting arrangement exists with respect to derivative transactions with that counterparty to provide for aggregate net settlement. Certain of our standardized contracts for over-the-counter derivative transactions (“ISDA Master Agreements”) contain credit risk related contingent provisions regarding each counterparty’s credit rating. In some ISDA Master Agreements, if the counterparty’s credit rating (or in some agreements, our AUM) falls below a specified threshold, either a default or a termination event permitting the counterparty to terminate the ISDA Master Agreement would be triggered. In all agreements that provide for collateralization, various levels of collateralization of net liability positions are applicable, depending on the credit rating of the counterparty. As of March 31, 2013 and December 31, 2012, we delivered $5.3 million and $8.4 million, respectively, of cash collateral into brokerage accounts, which is reported in cash and cash equivalents in our condensed consolidated statements of financial condition. Offsetting Assets and Liabilities Effective January 1, 2013, we adopted ASU 2011-11, Disclosures about Offsetting Assets and Liabilities. The amendedstandard requires an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. Derivative instruments (see Note 9), which are subject to master netting arrangements, are not considered material and are excluded from the below disclosures. The following table presents offsetting of securities borrowed as of March 31, 2013 and December 31, 2012: Gross Amounts of Recognized Assets Gross Amounts Offset in the Statement of Financial Position Net Amounts of Assets Presented in the Statement of Financial Position Financial Instruments Cash Collateral Pledged Net Amount (in thousands) March 31, 2013 $ $
